Citation Nr: 0914149	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1967 to May 1971 and from January 1982 to October 1993.  He 
died in January 2002.  The appellant's claim is that she is 
the veteran's unremarried surviving spouse and that his death 
was due to disease or injury incurred in or aggravated by 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the issue on appeal.

Since the statement of the case was issued, additional 
evidence has been received in the form of a VA expert medical 
opinion, discussed in detail below.  The appellant was 
notified of the additional evidence and offered the 
opportunity to submit additional evidence or argument and/or 
to have the case reconsidered by the RO.  However, the 
appellant stated in May 2008 that she had no further evidence 
or argument to submit and preferred the Board to proceed with 
adjudication of the appeal.  Thus, the Board will proceed.  
See Thurber v. Brown, 5 Vet. App. 119 (1993).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disease or injury.  

2.  The veteran died in January 2002; the death certificate 
lists the underlying cause of death as metastatic adeno 
carcinoma beginning 3 months before death, due to adeno 
carcinoma of the adrenal glands that had its onset 6 months 
before death.  

3.  There is no competent evidence relating the veteran's 
death to dioxin, service, or any incident thereof.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of dioxin exposure or his military service or any incident 
thereof.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the appellant claims that the veteran's cancer was 
caused by in-service exposure to Agent Orange, or dioxin.  
She alleges that he distributed supplies such as Agent Orange 
to Vietnam.  See Substantive Appeal received June 2004.  As 
the RO noted in the statement of the case, however, there is 
no record that the veteran actually set foot in Vietnam.  The 
veteran's May 1971 Form DD 214 shows that he had over 11 
months' foreign service.  A private medical report of 
September 1995 discloses the veteran's history of a year of 
military service in Thailand, however, not Vietnam.  
Nonetheless, the evidence has been developed as if the 
veteran may have been exposed to dioxin in service.  As such, 
the Board will consider this theory of the case.  The Board 
also notes the representative's arguments of June 2007, that 
the Board should consider the veteran's age (54) at death and 
the statistical incidence of cancers in this age group, as 
well as that the veteran's cancer was first identified in his 
liver, as, it was argued, dioxin was known to affect the 
development of hepatic disease.  The representative further 
argued that an independent medical opinion should be obtained 
in this case. 

The service medical records are nondisclosing for any 
evidence relevant to this claim.  As per a May 2001 letter 
from the veteran's private oncologist, the veteran had 
initially sought medical attention earlier the same year 
because of weight loss, fever, chills, and night sweats.  
Over a period of weeks, he had had right upper quadrant pain, 
loss of body fat, below the knee swelling, and gynecomastia.  
He had undergone CT scan in April 2001 with findings 
consistent with metastatic disease.  Review of later records 
show that he then underwent several more diagnostic tests and 
procedures before it was ultimately determined that he had 
primary adrenal (not liver) cancer.  The treatment records 
are devoid of any suggestion that dioxin, service, or any 
incident thereof caused his cancer.  A May 2001 private 
consultation report noted that the veteran did work with some 
noxious chemicals, possibly "tetra-carbon tet," as he had 
been a full-time tool and "dye" worker until he had 
recently been laid off. 

At the time of the veteran's death, service connection was 
not in effect for any disease or injury.  The veteran died in 
January 2002; the death certificate lists the underlying 
cause of death as metastatic adeno carcinoma beginning 3 
months before death, due to adeno carcinoma of the adrenal 
glands that had its onset 6 months before death.  

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including tumors, service 
connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
had a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The Board observes that, even if the veteran is assumed to 
have been exposed to dioxin, the presumptive provisions for 
service connection due to dioxin exposure are not for 
application here, because cancer of the adrenal glands is not 
included among the conditions subject to that presumption.  
Only the following diseases are associated with herbicide 
exposure for purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

However, the United States Court of Appeals for the Federal 
Circuit has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct (as opposed to presumptive) basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The Court has specifically held that the provisions set forth 
in Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the instant case, the Board observes that medical evidence 
would be required to substantiate the alleged connection 
between the veteran's cancer of the adrenal glands and dioxin 
or service.  It is important to note that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Because of the absence of any competent, that is, 
medical, evidence on the medical nexus issues in this case, 
and the representative's arguments set out above, the Board 
solicited an expert opinion from Dr. RKM, an expert in 
hematology and oncology, who is Chief of Hematology and 
Oncology in a VHA medical facility, an Assistant Clinical 
Professor of a medical college, and a Specialty Care Program 
Manager in the VA Health Care System.  This opinion, with 
supporting medical articles, was received in March 2008.  

The Board asked Dr. RKM to consider the statistical incidence 
of adrenal cancer in light of the representative's argument 
that Agent Orange caused the cancer that caused the veteran's 
death.  Dr. RKM found that the probability that the veteran's 
cancer was causally related to herbicide exposure or any 
other incident of his active military service was much less 
than 50 percent, as the etiology of adrenocortical cancer is 
unknown, and, it is a very rare cancer.  In epidemiology and 
environmental studies about various cancers related to Agent 
Orange and herbicides used during the Vietnam War, there was 
inadequate and insufficient data to permit conclusions 
regarding the presence or absence of any association.  The 
doctor was unaware of any strong evidence to either suggest 
or exclude an association between herbicide exposure and 
adrenocortical carcinoma.  The doctor cited an attached 
medical article in reaching this conclusion.

Regarding the more general theory that, due to the length of 
time between service separation and death, service connection 
should be presumed, Dr. RKM similarly found no medical basis 
for this theory.  On the contrary, on the question of whether 
it was at least as likely as not that the veteran's fatal 
cancer was present in service or manifested within one year 
after separation, Dr. RKM stated that adrenocortical 
carcinoma is a rare neoplasm with a dismal prognosis, such 
that 62-84% of patients do not survive more than five years 
with this cancer.  The doctor noted that the veteran had 
presented for treatment with symptoms of weight loss, fever, 
chills, and night sweats of several weeks' duration in April 
and May 2001.  Service separation was in October 1993.  Thus, 
this theory would require the tumor to have been present more 
than six years, prior to becoming symptomatic.  Considering 
all of these facts, the probability of the veteran's having 
had this cancer while in the service or within one year 
thereafter was significantly less than 50%.  The doctor 
further noted that while the veteran was 54 years of age at 
his death, his disease was already metastatic with liver 
involvement, which is Stage IV, at the time of diagnosis.  
Regarding patients who are diagnosed in Stages III-IV, their 
median survival is only 15 months, and the 5-year survival 
rate is just 10%.  

Dr. RKM's opinion is competent medical evidence directly 
against any link between the veteran's cause of death and 
dioxin, his military service, or any incident thereof.  There 
is no competent, that is, medical, evidence affirmatively 
linking the veteran's cancer of the adrenal glands and dioxin 
or service.  As such, the preponderance of the evidence is 
clearly against the claim that the veteran's cause of death 
was incurred in his service or due to dioxin.  38 U.S.C.A. 
§ 5107.

In conclusion, the evidence relevant to this claim shows that 
the veteran may or may not have been exposed to dioxin in 
service and that he developed fatal adrenocortical cancer 
years after discharge.  The appellant nonetheless feels that 
his cancer was due to dioxin exposure.  While the appellant's 
credibility is not doubted, as a layperson, she is not 
competent to make this medical association herself.  See 
Bostain, supra.  Nor is there evidence of continuity of 
symptomatology or any other evidentiary bases on which to 
infer dioxin-related or service-related aggravation or 
inducement of cancer.  See 38 C.F.R. § 3.303(b), (d).  For 
all of these reasons, the preponderance of the evidence is 
against the claim that the veteran's cancer was incurred in 
service or due to dioxin exposure.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002).


VETERANS CLAIMS ASSISTANCE ACT

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

VA has a duty to assist in the development of the claim.  
This duty includes assisting in the procurement of service 
medical records and pertinent treatment records and providing 
an expert opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, in June 2007, the representative did request 
that an independent medical opinion be obtained.  However, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The VA has obtained a VHA expert 
medical opinion on the medical issues pertinent to the case.  
There is no suggestion in the record that the opinion would 
differ if it were independent, that is, from a non-VA 
physician.  The appellant has affirmatively stated that she 
has no additional evidence or argument to submit.  Neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


